Citation Nr: 0414088	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected sinusitis, with sinus headaches and acute rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
service connection for sinusitis (with sinus headaches and 
acute rhinitis), but assigned a noncompensable evaluation 
effective on March 1, 1999.  Appeal has been perfected with 
respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is warranted.  The record indicates that, 
in late August 2003, after the issuance of the August 2003 
Statement of the Case (SOC), the RO received additional 
medical evidence in the form of private physicians' treatment 
records pertaining to the issue on appeal.  These records are 
new records not previously considered by the RO when it 
issued the February 2003 rating decision from which this 
appeal arose, and were not part of the evidence considered at 
the time of the issuance of the SOC.  These records also were 
received before certification of the appeal to the Board.
 
When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the SOC or most recent Supplemental Statement of 
the Case (SSOC), whichever applies, and such evidence is 
received before certification of appeal to the Board, it must 
prepare an SSOC (or updated SSOC) that includes a review of 
such evidence.  38 C.F.R. § 19.31(b)(1) (2003).  In such a 
situation, the Board remands the appealed claim for further 
evaluation and adjudication by the RO.  See 38 C.F.R. § 
19.37(a) (2003).  

In light of the foregoing, this case is remanded to the RO 
for the following:

1.  The RO should ask the veteran whether 
there is other pertinent evidence and 
information not currently in the claims 
folder.  If so, such evidence should be 
obtained and associated with the claims 
folder and considered in connection with 
readjudication of the claim and issuance 
of the SSOC.   

2.  The RO, as the agency of original 
jurisdiction, must review the entire 
record, including evidence of record 
received in August 2003 after the 
issuance of the August 2003 SOC, issue an 
SSOC, and readjudicate the claim of 
entitlement to a compensable evaluation 
for service-connected sinusitis with 
sinus headaches and acute rhinitis.  The 
veteran and his representative must be 
provided an appropriate amount of time to 
respond to the SSOC.  

3.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the VCAA, as amended, VA 
regulations implementing VCAA, and 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In particular, it is noted that, 
on remand, the VA must continue to assist 
the veteran in substantiating the claim.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



